EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 73 to Registration Statement No. 02-42722 on Form N-1A of our report dated August 18, 2009, relating to the financial statements and financial highlights of Eaton Vance Series Trust II, including Eaton Vance Tax-Managed Emerging Markets Fund, appearing in the Annual Report on Form N-CSR of Eaton Vance Series Trust II for the year ended June 30, 2009, and to the references to us under the headings Financial Highlights in the Prospectus and Independent Registered Public Accounting Firm in the Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts October 26, 2009
